DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett et al. (US Pat. 5,398,125) in view of Hu et al. (US PG Pub. 20160091784).
Regarding claim 1, Willett discloses an integrated imaging display system, wherein the integrated imaging display system comprises: 
a light source (Light source 12 of fig. 1); 
a converging lens (converging optics 14 and laminated structure 50 of fig. 1); 
an illumination microlens array (microlens array 34 of fig. 1); 
a sub-image to be imaged (liquid crystal display 20 of fig. 1); and 
a projection microlens array (microlens array 32 of fig. 1); 
wherein, the converging lens (14 and 50) is located on an emission light path of the light source (illustrated in fig. 1), the illumination microlens array (34) is located on an output light path of the converging lens (illustrated in fig. 1 ), the sub-image (20) is located on an output light path of the illumination microlens array (illustrated in fig. 1), the projection microlens array (32) is located on an output light path of the sub-image (illustrated in fig. 1), and the projection microlens array (32) is configured to display an image of the sub-image (illustrated in fig. 1); 
wherein the illumination microlens array (34) comprises a plurality of illumination microlens units (the microlens structure 34 comprises a plurality of lenslets; illustrated in fig. 1), the projection microlens array (32) comprises a plurality of projection microlens units (the microlens structure 32 comprises a plurality of lenslets; illustrated in fig. 1), a number of the illumination microlens units is equal to a number of the projection microlens units (illustrated in fig. 1), and the illumination microlens units and the projection microlens units are disposed in a one-to-one correspondence (illustrated in fig. 1); and 
the light source (12) is located at a focal plane of the converging lens (illustrated in fig. 1), the converging lens (14 and 50) is configured to convert all light emitted by the light source into parallel light and then irradiate the parallel light to the illumination microlens array (illustrated in fig. 1), and all light emitted by each of the illumination microlens units is irradiated on a corresponding projection microlens unit after passing through the sub-image (illustrated in fig. 1).
Willett fails to teach wherein the light source comprises a plurality of point light sources.
Hu discloses an illumination system for a projection system wherein the light source comprises a plurality of point light sources (laser elements 31a, 31b and 31c of fig. 3A).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection panel of Willett with the plurality of laser light sources of Hu in order to improve uniform brightness over a large area; thereby, increasing the visibility of the projected image.

Regarding claim 3, Willett discloses wherein a distance between the light source (12) and the converging lens (14 and 50) is equal to a focal length of the converging lens (the light source is located at the focal length of the converging lens (14 and 50) because the light that is emitted from the opposite side of the laminate structure 50 is collimated; therefore, the position of the light source (12) is located at the focal length of the converging lens (14 and 50)).

Regarding claim 5, Willett discloses wherein a distance between the illumination microlens array (34) and the projection microlens array (32) is equal to a sum of a focal length of the illumination microlens unit and a focal length of the projection microlens unit (col. 2 lines 55-68 and also disclosed in claim 3; “…wherein the focal length of the microlenses in the first array is substantially equal to the focal length of the microlenses in the second array.”).

Regarding claim 7, Willett discloses an integrated imaging display system, wherein the integrated imaging display system comprises: a light source (Light source 12 of fig. 1); a converging lens (converging optics 14 and laminated structure 50 of fig. 1); an illumination microlens array (microlens array 34 of fig. 1); a sub-image to be imaged (liquid crystal display 20 of fig. 1); and a projection microlens array (microlens array 32 of fig. 1).  
Willett fails to disclose wherein a focal length of the converging lens is 90 mm; however, the focal length of the converging lens is inherently a result-effective parameter. given that it is in an optical system, therefore absent any disclosed criticality to the specific value claimed, the choice of a specific focal length would have been a matter of routine optimization to a skilled artisan.

Allowable Subject Matter
Claims 2, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is a plane side of a concave lens is matched with the light source; a concave side of the concave lens is matched with a first convex side of the convex lens; and a second convex side of the convex lens is matched with the illumination microlens array.

The subject matter of claim 4 that was found to be allowable is wherein a diameter of the illumination microlens unit, a diameter of the projection microlens unit, and a diameter of the sub-image are all equal.

The subject matter of claim 6 that was found to be allowable is wherein a diameter of the light source, a distance between the illumination microlens array and the projection microlens array, a focal length of the converging lens, and a diameter of the projection microlens unit meet a following formula:   s = PR fCL/fPL  
wherein, s is the diameter of the light source, PR is the diameter of the projection microlens unit, fCL is the focal length of the converging lens, and fPL is the distance between the illumination microlens array and the projection microlens array.

The subject matter of claim 8 that was found to be allowable is wherein a diameter of the illumination microlens unit, a diameter of the projection microlens unit, and a diameter of the sub-image are all 28 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        30 June 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882